Case 2:18-cr-20111-AJT-MKM ECF No. 87, PageID.1059 Filed 02/03/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                              Criminal Case No. 18-20111
             Plaintiff,
                                              SENIOR U.S. DISTRICT JUDGE
v.                                            ARTHUR J. TARNOW

MARK FRANKLIN HOELTZEL,

             Defendant.

                                     /

     OPINION AND ORDER DENYING MARK FRANKLIN HOELTZEL’S MOTION FOR
                        REDUCTION IN SENTENCE [75]

       On September 13, 2018, Mark Franklin Hoeltzel pleaded guilty to one count

of coercion and enticement of a minor, in violation of 18 U.S.C. § 2422(b). (ECF

No. 30). On December 13, 2018, the Court sentenced Hoeltzel to a mandatory

minimum of ten years imprisonment. (ECF No. 42, PageID.228). Shortly thereafter,

the Washtenaw County Circuit Court sentenced Hoeltzel to five to fifteen years

imprisonment in a related matter following a plea of no contest to two counts of

criminal sexual conduct. (ECF No. 79, PageID.779).

       On December 13, 2019, Hoeltzel moved to vacate his federal sentence

pursuant to 28 U.S.C. § 2255. (ECF No. 43). The Court appointed counsel to

represent Hoeltzel in his Motion [43] on September 17, 2020. (ECF No. 70). On

November 24, 2020, Hoeltzel filed a pro se Motion for Reduction in Sentence

                                     1 of 8
Case 2:18-cr-20111-AJT-MKM ECF No. 87, PageID.1060 Filed 02/03/21 Page 2 of 8




pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF No. 75). On December 7, 2020, the

Court extended its prior Appointment Order [70] to Hoeltzel’s Motion for Reduction

in Sentence [75] and ordered supplemental briefing. (ECF No. 76). A video hearing

was held on Hoeltzel’s Motion [75] on December 23, 2020. Hoeltzel withdrew his

Motion to Vacate [43] on January 7, 2021. (ECF No. 86). For the reasons outlined

below, Hoeltzel’s Motion for Reduction in Sentence [75] will be DENIED.

                                    BACKGROUND

      Hoeltzel was born in Battle Creek, Michigan in 1971 with a heart defect that

left him “small and physically limited.” (PSR ¶¶ 30, 84). According to Hoeltzel,

“[t]his didn’t go [over] well in a family with an all-state football dad, and popular

athletic big brother.” (Id. ¶ 30). He ultimately underwent surgery to repair the heart

defect, however, this family dynamic and his parents’ emotional unavailability left

him with “significant physical and emotional scars.” (Id.). He sees this as the root of

the sexual addiction that precipitated the instant offenses. (Id.).

      Hoeltzel graduated from medical school in 2001 and was working as a

physician and clinical professor for University of Michigan (“U.M.”) at the time of

the instant conduct. (Id. ¶¶ 95-96). His specialty was pediatric rheumatology, though

his medical licenses have now all either expired or been revoked. (Id. ¶ 97). Hoeltzel

recognizes that he will never be able to return to medicine but hopes to pivot to a

career working with sex offenders and others with sexual addiction. (Id. ¶ 102). This



                                         2 of 8
Case 2:18-cr-20111-AJT-MKM ECF No. 87, PageID.1061 Filed 02/03/21 Page 3 of 8




stated desire to help others accords with Hoeltzel’s extensive history of volunteer

work, which the Court cited as a reason for its below-guidelines sentence. (Id. ¶ 88;

SOR).

        Hoeltzel was arrested on February 12, 2018 following a two-month

investigation. (PSR ¶¶ 13, 20). In December 2017, the U.M. Police Department

learned that Hoeltzel had engaged in an inappropriate relationship with a patient

whom he had first met when she was seventeen. (Id. ¶ 13). Law enforcement later

executed a search warrant at Hoeltzel’s home where they discovered images of child

pornography on his computer. (Id. ¶ 14). Subsequent investigation of Hoeltzel’s

cellular and Facebook records revealed that he had been using a fake persona to

exchange sexual messages, pictures, and videos with several minor girls from

various states. (Id. ¶¶ 15-19).

        Several months after Hoeltzel was arrested, his wife, with whom he has three

young children, divorced him. (Id. ¶ 87). Because of his cooperation with

prosecutors, Hoeltzel was given permission to attend an inpatient sex addiction

program prior to sentencing. (Id. ¶ 90).

        Hoeltzel is currently forty-nine years old, incarcerated at FCI Milan, and

scheduled for release on July 28, 2027. Find an Inmate, FED. BUREAU PRISONS,

https://www.bop.gov/mobile/find_inmate/index.jsp (BOP Register Number 56366-

039) (last visited Feb. 1, 2020).



                                       3 of 8
Case 2:18-cr-20111-AJT-MKM ECF No. 87, PageID.1062 Filed 02/03/21 Page 4 of 8




                                      ANALYSIS

      Section 3582(c)(1) of Title 18 of the U.S. Code, colloquially known as the

compassionate release statue, provides, in relevant part:

      (A)    [T]he court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure of the
             Bureau of Prisons to bring a motion on the defendant's behalf or
             the lapse of 30 days from the receipt of such a request by the
             warden of the defendant's facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—
             (i)     extraordinary and compelling reasons warrant such a
                     reduction.
             [. . .]
             and that such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1).

      A. Exhaustion

      Before a petitioner moves for compassionate release under 18 U.S.C. §

3582(c)(1), they must either exhaust their administrative remedies with the BOP or

wait thirty days from when they filed a request with their warden. United States v.

Alam, 960 F.3d 831, 832 (6th Cir. 2020). Hoeltzel submitted a request to his warden

on October 16, 2020. (ECF No. 75, PageID.732). His request was denied on

November 4, 2020. (Id. at 735). The Government concedes that Hoeltzel has




                                        4 of 8
Case 2:18-cr-20111-AJT-MKM ECF No. 87, PageID.1063 Filed 02/03/21 Page 5 of 8




exhausted. (ECF No. 81, PageID.832). Accordingly, the Court must now proceed

through a three-step inquiry:

      At step one, a court must “find[]” whether “extraordinary and
      compelling reasons warrant” a sentence reduction. 18 U.S.C. §
      3582(c)(1)(A)(i). At step two, a court must “find[]” whether “such a
      reduction is consistent with applicable policy statements issued by the
      Sentencing Commission.” Id. § 3582(c)(1)(A) (emphasis added). At
      step three, “§ 3582(c)[(1)(A)] instructs a court to consider any
      applicable § 3553(a) factors and determine whether, in its discretion,
      the reduction authorized by [steps one and two] is warranted in whole
      or in part under the particular circumstances of the case.” [Dillon v.
      United States, 560 U.S. 817, 827 (2010).]

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020) (first four alterations

in original) (footnotes omitted).

      B. Extraordinary and Compelling Reasons for Release

      “[D]istrict courts have full discretion . . . to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release when an

imprisoned person files a § 3582(c)(1)(A) motion.” Id. at *7. Hoeltzel argues that

his weight, high cholesterol, and history of congenital heart disease (congenital

pulmonary stenosis), which required surgery when he was a child and allegedly led

to decreased lung capacity, put him at heightened risk of severe illness. The Court

finds that although the risk posed to Hoeltzel from these medical conditions and the

spread of COVID-19 would, under normal circumstances, constitute extraordinary

and compelling reasons for release, Hoeltzel fails to demonstrate how a transfer to




                                        5 of 8
Case 2:18-cr-20111-AJT-MKM ECF No. 87, PageID.1064 Filed 02/03/21 Page 6 of 8




State custody would decrease his risk. Accordingly, the Court does not find that there

are extraordinary and compelling reasons for release.

      Hoeltzel’s height and weight put him in the category of “overweight,” which,

according to the CDC, “might increase [his] risk of severe illness from COVID-19.”

People with Certain Medical Conditions, CTRS.            FOR   DISEASE CONTROL &

PREVENTION,                https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html         [https://perma.cc/E3G6-2J72]

(last updated Dec. 29, 2020). He also has mild hyperlipidemia (high cholesterol),

which the CDC does not list as a risk factor. See id.

      Hoeltzel’s heart condition may also put him at risk. Hoeltzel had a surgical

valvotomy—“an incision in the pulmonary valve to make the opening to the

pulmonary artery larger,” which “helps the blood flow more easily into the

pulmonary artery”—when he was four years old. Congenital Pulmonary Stenosis

Surgery, JOHNS HOPKINS MED., https://www.hopkinsmedicine.org/health/treatment-

tests-and-therapies/congenital-pulmonary-stenosis-surgery

[https://perma.cc/Z4GB-P6QT] (last visited Feb. 1, 2021). He requires a follow-up

appointment every five years. (ECF No. 84, PageID.991). Though the CDC says that

children with congenital heart disease may be at increased risk of severe illness, it

says nothing about adults whose congenital defects have been repaired with surgery.

Its only potentially relevant statement is that “[h]aving other cardiovascular or



                                        6 of 8
Case 2:18-cr-20111-AJT-MKM ECF No. 87, PageID.1065 Filed 02/03/21 Page 7 of 8




cerebrovascular disease,” labels for which Hoeltzel’s condition may or may not

qualify, “might increase [the] risk of severe illness from COVID-19.” People with

Certain Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION. Lastly,

although Hoeltzel alleges that his condition has left him with diminished lung

capacity, this is not reflected anywhere in his medical records.

      Ultimately, even though there is some evidence that Hoeltzel’s conditions put

him at serious risk, he fails to demonstrate extraordinary and compelling reasons for

a more basic reason. Hoeltzel has a detainer from the Michigan Department of

Corrections. If granted compassionate release, he would immediately be transferred

to state prison for multiple years. And because the COVID-19 situation is far worse

in Michigan state prisons than at FCI Milan, compassionate release would actually

put Hoeltzel in greater danger. See A State-by-State Look at Coronavirus in Prisons,

MARSHALL PROJECT, https://www.themarshallproject.org/2020/05/01/a-state-by-

state-look-at-coronavirus-in-prisons [https://perma.cc/9EAX-G6DA] (last updated

Jan. 29, 2021) (listing 47,183 cases in the entire federal system versus 24,120 cases

in Michigan alone); see also COVID-19 Coronavirus, FED. BUREAU PRISONS,

https://www.bop.gov/coronavirus/ [https://perma.cc/3JPE-3MLM] (last updated

Feb. 1, 2021) (listing thirteen positive cases at FCI Milan). Accordingly, Hoeltzel

fails to demonstrate extraordinary and compelling reasons for release.




                                       7 of 8
Case 2:18-cr-20111-AJT-MKM ECF No. 87, PageID.1066 Filed 02/03/21 Page 8 of 8




      C. Section 3553(a) Factors

      The last step that district courts contemplating a motion for compassionate

release take is to consider the applicable sentencing factors listed in 18 U.S.C. §

3553(a). There is no need to engage in the 3553(a) analysis, however, where

extraordinary and compelling circumstances are not present. See v. Elias, 984 F.3d

516, 519 (6th Cir. 2021). Accordingly, the Court declines to consider the § 3553(a)

factors and determines that a sentence reduction is not appropriate.

                                   CONCLUSION

      IT IS ORDERED that Hoeltzel’s Motion for Reduction in Sentence [75] is

DENIED.

             SO ORDERED.



                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: February 3, 2021                Senior United States District Judge




                                       8 of 8
